Citation Nr: 1456411	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested a hearing before the Board, and this hearing was scheduled for June 2010.  However, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2014).

In September 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in infectious diseases.  In December 2014, the requested VHA opinion was incorporated into the record, and the Veteran and accredited representative were provided with a copy of the VHA opinion.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran has a current disability of hepatitis C.

2. The Veteran engaged in high-risk sexual activity and obtained a right arm tattoo during service.

3. The current hepatitis C is etiologically related to engaging in high risk sexual activity and tattooing during service. 






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for hepatitis C, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Several risk factors for hepatitis C have been recognized by VA. These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection is warranted for hepatitis C as a result of receiving air injection immunization shots during service.  See March 2010 VA Form 9. 

After a review of all the evidence, the Board first finds that the Veteran has a current disability of hepatitis C.  The March 2009 VA examination report shows a diagnosis of hepatitis C.  See also July 2010 letter by R.O., M.D.

The Board finds next that the Veteran was exposed to two hepatitis C risk factors during service.  Service treatment records (STRs) indicate that the Veteran obtained a right arm tattoo during service, which is a hepatitis C risk factor recognized by VA.  Moreover, a February 1974 disposition form completed by the Veteran showed that the Veteran had venereal disease during service, which is indicative of high-risk sexual activity that is considered another hepatitis C risk factor recognized by VA.  While STRs reflect that the Veteran received immunizations at service entrance, it is not noted that air guns were used for such immunizations as reported by the Veteran. 

On the question of relationship of current hepatitis C to service, the evidence is in relative equipoise.  In a July 2010 letter, R.O., M.D., who is a private physician, stated that the Veteran had no obvious strong risk factors for transmission of hepatitis C, especially that the Veteran denied previous intravenous drug use and previous blood transfusions.  R.O., M.D., opined that there is a reasonable possibility that the Veteran may have contacted hepatitis C while serving in the military possibly on the basis of having undergone immunizations during service induction.  However, this opinion only states that there is a reasonable possibility that current hepatitis C is related to in-service air gun immunizations and did not state that it is at least as likely as not that current hepatitis C is related to in-service air gun immunizations.  Moreover, the July 2010 private opinion is solely based on the Veteran's uncorroborated reports of receiving air gun immunizations during service.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).


In connection with this appeal, in September 2014, the Board requested an opinion from a VHA medical expert in infectious diseases as to the etiology of the current hepatitis C.  In December 2014, after a review of the claims file, a VHA infectious disease specialist opined that it is not at least as likely as not that the Veteran's hepatitis C is the result of air gun injection in service.  In reaching this conclusion, the December 2014 VHA specialist explained that while air gun injection has been reported as a probable risk factor for hepatitis infection transmission, the evidence for this is lacking.  Specifically, the VHA specialist referred to a 1985 study, which provided that there was only one single instance of possible hepatitis B (not hepatitis C) transmission through air gun injections.  The December 2014 VHA specialist then opined that because the Veteran was exposed to both tattooing and high-risk sexual activity during service and because both tattooing and sexual transmission are known and established risk factors of hepatitis C infection transmission, in the absence of intravenous drug use, there is at least 50 percent likelihood for in-service tattooing and high-risk sexual activity to have resulted in the Veteran's current infection.  

The Board finds that the December 2014 VHA opinion is highly probative with respect to service connection for hepatitis C, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 461.  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for hepatitis C is warranted as etiologically related to in-service tattooing and high risk sexual activity.  See 


38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  Because the Board is granting service connection on a direct basis based on positive nexus, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for hepatitis C is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


